Case 3:14-cv-00374-RDM-MCC Document 60 Filed 09/17/20 Page 1 of 2

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NATHANIEL STILL,
Plaintiff, :
V. : 3:14-CV-374
(JUDGE MARIANI)
THE LION BREWERY, INC.,

Defendant.

ORDER

 

AND NOW, THIS __/ ( ‘t DAY OF SEPTEMBER, 2020, upon de novo review of
Magistrate Judge Carlson's Report and Recommendation (“R&R”) (Doc. 57), IT IS HEREBY
ORDERED THAT the R&R (Doc. 57) is ADOPTED AS MODIFIED:

1. Magistrate Judge Carlson’s recommendation, and reasoning in support thereof,
that Plaintiff is not entitled to the appointment of an attorney at this time is
ADOPTED.

2. Magistrate Judge Carlson’s recommendation that the Complaint be dismissed
“without prejudice to renewal if the plaintiff complies with the court’s orders and
either immediately retains counsel himself or states unequivocally that he intends
to prosecute this case pro se” (Doc. 57, at 18-19) is ADOPTED.

3. However, Plaintiff having now unequivocally stated, in response to the R&R, that
he will represent himself (Doc. 58), the Complaint is not dismissed and this action

will proceed.
Case 3:14-cv-00374-RDM-MCC Document 60 Filed 09/17/20 Page 2 of 2

4. Defendant's Motion to Dismiss Plaintiffs Second Amended Complaint (Doc. 51) is
DENIED WITHOUT PREJUDICE. Should Plaintiff continue to engage in dilatory
actions or fail to prosecute this action in a timely manner, Defendant may again
move to have this action dismissed for failure to prosecute and failure to comply
with the Court’s orders.

5. The above-captioned action is REMANDED to Magistrate Judge Carlson for

further proceedings consistent with this Order.

 

Robert D. oe
United States District Judge
